Citation Nr: 0824074	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  99-18 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for sciatic nerve paralysis.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder, to include degenerative disc disease.

[The issue of whether the March 7, 2003 Board decision 
denying an evaluation in excess of 10 percent for the 
service-connected sciatic nerve paralysis and service 
connection for a thoracic spine disorder and a lumbar spine 
disorder contains clear and unmistakable error (CUE) is 
addressed in a separate decision.]


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from August 1974 to 
November 1986.  

This matter initially came before the Board on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon in March 1998, 
April 1999, and June 2002.  

In March 2003, the Board denied the veteran's claims.  The 
veteran appealed this decision to the United States Court of 
Appeals of Veterans Claims (Court).  In a July 2007 decision, 
for which judgment was entered in August 2007, the Court 
vacated the March 7, 2003 Board decision as to all three 
noted issues.  

As indicated above, the veteran has also been pursuing a CUE 
claim regarding the March 2003 Board decision concurrently, 
and that matter is being dealt with in a separate Board 
action, the disposition of which is not directly pertinent to 
the issues at hand as addressed in this Board action.

Separately, the Board notes that the veteran was issued a 
Statement of the Case regarding four unrelated issues in 
April 2007.  The record as currently constituted, however, 
does not indicate that a Substantive Appeal (e.g., a VA Form 
9 or similar statement) was submitted.  Accordingly, the 
Board does not have jurisdiction over these issues.  
38 C.F.R. §§ 20.200, 20.202 (2007). 

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




REMAND

In its July 2007 decision, the Court stressed the need for 
consideration of additional diagnostic codes beyond 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 to determine whether a higher 
evaluation is warranted for the veteran's sciatic nerve 
paralysis.  Given the veteran's symptoms, the Court found 
that other diagnostic codes could be implicated.  In this 
regard, the Board notes that the veteran has not undergone a 
VA examination directly addressing this disability since 
August 2004 and that, particularly given the nature of his 
appeal, a thorough and more contemporaneous VA examination is 
warranted.  See VAOPGCPREC 11-95 (April 7, 1995)
(the length of time since the last examination in a rating 
case, in and of itself, does not warrant a further 
examination unless there is an allegation of a worsening 
disability).  

The Board also finds that this reexamination should address 
the veteran's claimed thoracic spine and lumbar spine 
disorders.  The Court noted that the Board denied the claim 
of service connection for the thoracic spine disorder on the 
basis that the preponderance of the evidence was against a 
finding of in-service aggravation of a pre-service disorder.  
The Court, while indicating that there was no dispute that 
the thoracic spine disorder preexisted service, noted that 
the standard for application was the question of whether a 
presumption of aggravation was rebutted by a showing, by 
clear and unmistakable evidence, either that there was no 
increase in disability in service or that any increase in 
disability was due to the natural progression of the 
condition.  38 U.S.C.A. § 1111 (West 2002); see also Joyce v. 
Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The previously 
cited May 2002 opinion is not phrased in such terminology, 
and a further VA examination opinion is necessary.

Additionally, the Court held that the Board may not equate 
the absence of evidence, in terms of the "silence" in the 
post-service medical records between 1986 and 1992 as to the 
thoracic spine and lumbar spine disorders, as "negative 
evidence."  See McLendon v. Nicholson, 20 Vet. App. 79, 85 
(2006).  This portion of the Court's decision further 
underscores the need for an additional examination and 
etiology opinions addressing both the thoracic spine and 
lumbar spine disorders.

Finally, following the March 2003 Board decision, voluminous 
additional medical evidence has been added to the claims 
file.  This evidence includes Social Security Administration 
records and other VA and private medical records.  It is 
incumbent upon the RO to issue a Supplemental Statement of 
the Case based upon a review of such evidence.  38 C.F.R. 
§§ 19.9, 19.31.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the veteran about the information 
and evidence (i.e., medical evidence, 
laboratory findings, lay evidence) that 
is necessary to substantiate the claims 
and provide notification of both the type 
of evidence that VA will seek to obtain 
and the type of evidence that is expected 
to be furnished by the veteran.

In this letter, the RO is also requested 
to provide the applicable diagnostic 
criteria from 38 C.F.R. § 4.124a 
concerning the veteran's sciatic nerve 
paralysis, including but not limited to 
Diagnostic Code 8520.

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his service-connected sciatic 
nerve paralysis and the nature and 
etiology of the claimed thoracic spine 
and lumbar spine disorders.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  

As to the sciatic nerve paralysis, the 
examiner should first note all 
corresponding lower extremity symptoms.  
The examiner should also specify whether 
such paralysis is complete or incomplete 
in nature.  If the paralysis is found to 
be incomplete, the examiner should 
provide specific commentary as to the 
degree of severity of the disability.

In regard to the claimed thoracic spine 
disorder, the examiner should provide an 
opinion as to whether there is clear and 
unmistakable evidence to rebut VA's 
presumption of aggravation of a pre-
service condition insofar as (1) there 
was no increase in disability in service, 
or (2) because any increase in disability 
was due to the natural progression of the 
condition.

Finally, as to the claimed lumbar spine 
disorder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that this disorder 
is etiologically related to the veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report, with citations to 
service medical records, post-service 
medical evidence, and applicable medical 
principles, as warranted.

3.  Upon receipt of the VA examination 
report, such report should be reviewed to 
ensure that all findings and opinions 
requested in this remand have been 
included.  If any deficiencies are noted, 
the report, along with the claims file, 
should be returned to the examiner for 
completion and/or an addendum.

4.  After completion of the above 
development, and based upon a review of 
the entire claims file, the veteran's 
claims of entitlement to an initial 
evaluation in excess of 10 percent for 
the service-connected sciatic nerve 
paralysis and service connection for a 
thoracic spine disorder and a lumbar 
spine disorder should be readjudicated.  
As to the higher initial evaluation 
claim, it is requested that full 
consideration be given to whether any 
diagnostic codes under 38 C.F.R. § 4.124a 
other than Diagnostic Code 8520 are 
applicable.  If the determination of any 
of these claims remains less than fully 
favorable to the veteran, he should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



___________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

